Employer and carrier appeal from a decision of the Workmen’s Compensation Board which authorized surgery for a left inguinal hernia. Claimant testified that on September 22, 1960, while standing on a ladder and stretching and reaching to clean an overhead lighting fixture, he felt a sharp pain in his groin like “a bundle coming out” and, “something snapped, come out ”. The board has found that this incident was an accidental injury incurred on that date. Claimant had a previous left inguinal hernia which had been surgically repaired in 1950, and appellants seem to contend that for that reason they cannot be charged with a left inguinal hernia in I960. However, claimant testified that he experienced no trouble at the site of the hernia since the repair in 1950, and he is corroborated by his attending physician who says that he found no hernia in 1959. Because claimant had several other physical difficulties in the interval and because appellants assert that he complained of the hernia region after 1950, it is contended that claimant merely suffered a recurrence without an accident. In effect this is simply an attack upon claimant’s credibility. At most a question of fact was involved with adequate evidence to support the board’s determination. Appellants also raise the question of failure to give the statutory notice under section 18 of the Workmen’s Compensation Law. The board excused this with a finding that actual notice to the employer was given within 30 days, which is obviously true because the employer filed a report of injury within 30 days. Decision affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.